Case 2:19-cv-20397-JMV-JAD Document 9-1 Filed 03/04/20 Page 1 of 9 PagelD: 50

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement And Release, made on this qe day of February, 2020
between the parties He Cheng Restaurant Corp. d/b/a Ayame Hibachi & Sushi, Ping An
Xi Le Inc., d/b/a Ayame Hibachi & Sushi, Jian Tu, Sheng Le Chen, Bao May, and Qing
Chi Cai, (Collectively as “Defendants”), and Dao Feng Wang (“Plaintiff”) (all parties
herein may jointly be referred to in this Settlement Agreement as the “Parties”);

The terms of this Agreement were agreed upon and took place before the Court.

RECITALS

A. WHEREAS, Plaintiff filed an action against Defendant, Known as DAO FENG WANG V.
PING AN XI LE INC.,, et al., in the United States District Court, District of New Jersey,
Case Number:2:19-CV-20397-JMV-JAD (hereinafter, “the Legal Action” or “Action”).

B. WHEREAS the Plaintiff filed his Complaint, which was served on or about December
29, 2019.

C. WHEREAS, no Court has considered or determined the claims presented therein the
Action;

D. WHEREAS, Plaintiff has, throughout the negotiation and execution of this Agreement,
been represented by his counsel, Qinyu Fan, Esq., Hang and Associates, PLLC, 136-20
38th Ave, Suite 10G, Flushing, NY 11355;

E. WHEREAS, Defendants have, throughout the negotiation and execution of this
Agreement, been represented by their counsel, Heng Wang, Esq., Wang, Gao &
Associates, P.C., 36 Bridge Street, Metuchen, NJ 08840; and

F. WHEREAS, Plaintiff and Defendants admit no wrongdoing nor any liability with respect
to the allegations, claims, and/or counterclaims raised in the Action;

G. WHEREAS, the Settling Parties desire to fully and finally settle and resolve any and all
disputes between them pertaining to the allegations, claims, and counterclaims raised in
the Action;

NOW THEREFORE, the parties hereto agree as follow:
Case 2:19-cv-20397-JMV-JAD Document 9-1 Filed 03/04/20 Page 2 of 9 PagelD: 51

AGREEMENT
1. Settlement Amount

In consideration of this Settlement Agreement and Release and withdrawal of the
lawsuit Plaintiffs filed in the United States District Court District of New Jersey, Case
Number:2:19-CV-20397-JMV-JAD and in compliance with the promises, covenants,
conditions, and agreements made herein,

Plaintiff and Defendants reached an enforceable settlement agreement, whereby
Defendants will make a lump sum payment of $8,000 to settle the entire case, including
without limitation attorney’s fees and costs. Payments shall be made by certified check
payable to the Truest Account of Hang & Associates, PLLC and shall be delivered to
Hang & Associates, PLLC; the payment is due within 30 days after the date of Court's
approval of this Settlement. Upon full execution of this agreement, Hang & Associates,
PLLC shall provide a properly executed W-9 form. Defendants shall issue a IRS Form
1099 to Hang & Associates, PLLC after making the $ 8,000 payment in full.

2s No Other Payments Due

Except as specifically provided in this Agreement, Plaintiff agrees that he is not
entitled to any other payments for salary, benefits, wages, bonuses, allowances,
compensatory time, severance pay, notice pay, vacation or holiday, accrued leave, paid
leave, or any other form or kind of payment or compensation from the Defendants,
including any attorneys’ fees or costs occurred before or on the date of execution of this
Settlement Agreement.

3. Indemnification

No representations have been made to Plaintiff by Defendants regarding the
taxability of the monies referred to in this Section 1. Plaintiff and his Counsel
understands that they will be responsible for paying any and all taxes related to the
payment received pursuant to this Agreement, be fully responsible for any and all taxes,
as well as any judgment or orders, fines and penalties that may be imposed on Defendants,
and will defend and indemnify Defendants in all such proceedings. The taxability of the
settlement monies shall not affect the validity of this Agreement.

4, Breach of Payment

In the event that the Defendants fails to make the aforementioned settlement
payments or title transfers, the entire unpaid balance due under this Agreement, plus
interest will become immediately due and payable, and the Plaintiff may take action
available to enforce this Agreement.
Case 2:19-cv-20397-JMV-JAD Document 9-1 Filed 03/04/20 Page 3 of 9 PagelD: 52

5, Release

Upon receipt of the specific settlement sums due from Defendants, the Plaintiff
shall release any and all claims including without limitation of the wage and hour claims,
which were actually asserted, or which could have been asserted, against Defendants
concerning Plaintiff's employment with, or arising from their employment with,
Defendants, pursuant to the FLSA, New Jersey Wage and Hour Laws, or other statutory
or common law, which were asserted during the course of this litigation, including, but
not limited to, claims for unpaid overtime, unpaid minimum wage, unpaid tips, tip credits,
as well as claims for failure to maintain and/or provide wage statements or records.

6. No Admission of Liability.

This Settlement Agreement is intended to have the broadest possible application
and includes, but is not limited to, any tort, contract, common law, constitutional or other
statutory claims arising out of any federal, state, or local laws. The Settlement Agreement
releases set forth herein shall apply to the present and future respective heirs, executors,
administrators, parents, subsidiaries, affiliates, successors and assigns of the parties.

Te Non-Disparagement

The plaintiff and the defendants agree that they shall not act in any manner that
might damage the business or reputation of the other, including but not limited to, making
disparaging or detrimental comments, statements or the like about the other in their
professional and/or personal capacity to the media or otherwise.

8. Advice of Counsel

The Parties acknowledge that they have each had an opportunity to receive advice
from counsel of their choosing about the terms and legal effect of this Agreement. The
Parties hereby represent and acknowledge that they have each consulted with their
respective attorneys about this Agreement before signing it and that their respective
attorneys have addressed any questions or concerns that they may have regarding this
Agreement.

9. Discontinuance of Claims
Plaintiff acknowledges and agrees that he is not presently aware of any legal
proceeding other than the Action. Plaintiff agrees to dismiss, with prejudice, the Action

with the form annexed hereto as Exhibit A (“Stipulation”), which will be filed within 3
days after the time Hang & Associates, PLLC’s receipt of the settlement payment.

10. Entire Agreement
Case 2:19-cv-20397-JMV-JAD Document 9-1 Filed 03/04/20 Page 4 of 9 PagelD: 53

The Parties acknowledge and agree that this Agreement reflects the entire
agreement between the Parties regarding the subject matter herein and fully supersedes
any and all prior agreements and understanding between the Parties hereto. There is no
other agreement except as stated herein. Plaintiff acknowledges that Defendants have
made no promises to them other than those contained in this Agreement.

11. Severability Clause

If any term or provision of this Agreement is held to be invalid or unenforceable,
the remaining portions of this Agreement will continue to be valid and will be performed,
construed and enforced to the fullest extent permitted by law, and the invalid or
unenforceable term will be deemed amended and limited in accordance with the intent of
the parties, as determined from the fact of the Agreement, to the extent necessary to
permit the maximum enforceability or validation of the term or provision, provided,
however, that upon any finding by a court of competent jurisdiction or governmental
agency that any of the releases provided for in this Agreement are illegal, void, or
unenforceable or not entered into knowingly and voluntarily or otherwise ineffective,
Plaintiff agrees to promptly execute a release, waiver and/or covenant that is legal and
enforceable or return the Settlement Amount paid under this Agreement at the sole
discretion of the Defendants.

12. Choice of Law and Forum

This Agreement shall at all times be construed and governed by the laws of the
State of New Jersey, regardless of conflicts of laws principles. Any dispute claim or
cause of action arising out of, or relating to, Plaintiff's employment with Defendants or
this Agreement shall be resolved in the United States District Court of New Jersey, with
the prevailing party being awarded reasonable attorneys’ fees and costs.

13. Counterparts

This Agreement may be executed in more than one counterpart, each of which
shall be deemed an original, but all of which shall constitute one and the same instrument.

EACH PARTY STATES THAT: (1) EACH HAS READ THIS AGREEMENT
AND/OR THAT THIS AGREEMENT HAD BEEN TRANSLATED BY
SOMEONE COMPETENT AND CAPABLE OF PROVIDING SUCH
TRANSLATION IN THEIR NATIVE LANGUAGE; (2) EACH UNDERSTANDS
ITS TERMS; (3) AND EACH KNOWINGLY AND VOLUNTARILY INTENDS
TO BE BOUND THEREBY.

IN WITNESS WHEREOF, the parties have executed this Settlement Agreement
on the above date, and each party hereby acknowledge that this Settlement Agreement
shall be binding upon the parties hereto and their respective heirs, executors,
administrators, successors and assigns.
Case 2:19-cv-20397-JMV-JAD Document 9-1 Filed 03/04/20 Page 5 of 9 PagelD: 54

[PURPOSELY LEFT BLANK]
Case 2:19-cv-20397-JMV-JAD Document 9-1 Filed 03/04/20 Page 6 of 9 PagelD: 55

 

DAO FENG WANG

Dated: February 2, 2020

 

By: uy

 

DAO FENS WANG (Plaintiff)

MAY BAO

Dated: February 4, 2020
By: hy Rew

MAY BAO (Defendant)

 

SHENG LE CHEN

Dated: February &-2020
By: Qe

we

 

SHENG LE CHEN (Defendant)

QING CHI CAI

Dated: February fg , 2020

 

 

QING CHI CAI (Defendant)

 
Case 2:19-cv-20397-JMV-JAD Document 9-1 Filed 03/04/20 Page 7 of 9 PagelD: 56

JIAN TU

Dated: February_{L-, 2020

\ —
By: \ \ DA

JIANTU “~~ ~ eS

HE CHENG RESTAURANT CORP.
D/B/A/ AYAME HIBACHI & SUSHI,

Dated: February Cf , 2020
\
By:_\J-~ [ A.
JIAN TU FOR
HE CHENG RESTAURANT CORP.
D/B/A/ AYAME HIBACHI & SUSHI, (Defendant)

PING AN XI LE INC.,
D/B/A AYAME HIBACHI & SUSHI,

Dated: February_4 , 2020

By: jo Rau

MAY BAO HOR

PING AN XI LE INC.,

D/B/A AYAME HIBACHI & SUSHI, (Defendant)
Case 2:19-cv-20397-JMV-JAD Document 9-1 Filed 03/04/20 Page 8 of 9 PagelD: 57

EXHIBIT A

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY

x
DAO FENG WANG, on behalf of himself Case No. 2:19-CV-20397-JMV-
and others similarly situated, JAD

Plaintiff,
v.
HE CHENG RESTAURANT CORP. D/B/A/
AYAME HIBACHI & SUSHI, PING AN XI LE
INC., D/B/A AYAME HIBACHI & SUSHI, JIAN
TU, SHENG LE CHEN, BAO MAY, AND QING
CHI CAI

STIPULATION AND ORDER OF
DISMISSAL WITH PREJUDICE

Defendants.
x

 

IT IS HEREBY STIPULATED AND AGREED, by and between the
undersigned counsel for Plaintiff and Defendants in the above captioned action, that, in
accordance with Rule 41 of the Federal Rules of Civil Procedure, the action shall be and
hereby is dismissed, with prejudice, and without costs or attorneys’ fees to any party.
This Court retains jurisdiction to enforce the Settlement Agreement and the Release of
this action.

Dated: February _, 2020

/s/ Heng Wang _ SS
Wang, Gao & Associates, PC. Hang & Associates, PLLC
By Qinyu Fan. Esq.
By Heng Wang, Esq Attorneys for Plaintiff
Aitorneys for Defendants 136-20 38th Ave #10g Flushing, Ny
36 Bridge Street 11354

Metuchen, NJ 08840
Case 2:19-cv-20397-JMV-JAD Document 9-1 Filed 03/04/20 Page 9 of 9 PagelD: 58

SO ORDERED:

 

United States Magistrate/District Judge
Date: , 2020
